

Ex. 10.2
FIBROCELL SCIENCE, INC.
2019 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION GRANT
This STOCK OPTION GRANT, dated as of _______________, (the “Date of Grant”), is
delivered by Fibrocell Science, Inc. (the “Company”) to _______________ (the
“Grantee”).
RECITALS
The Fibrocell Science, Inc. 2019 Equity Incentive Plan (the “Plan”) provides for
the grant of options to purchase shares of common stock of the Company. The
Compensation Committee of the Board of Directors of the Company, or if no such
entity exists, the entire Board of Directors (the “Committee”) has decided to
make a stock option grant as an inducement for the Grantee to promote the best
interests of the Company and its shareholders.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1.Grant of Option.
(a)    Subject to the terms and conditions set forth in this Agreement and in
the Plan, the Company hereby grants to the Grantee an incentive stock option
(the “Option”) to purchase ____ shares of common stock of the Company (“Shares”)
at an exercise price of $_____ per Share. The Option shall become exercisable
according to Paragraph 2 below.
(b)    The Option is designated as an incentive stock option, as described in
Paragraph 5 below. However, if and to the extent the Option exceeds the limits
for an incentive stock option, as described in Paragraph 5, such portion of the
Option shall be a nonqualified stock option.
2.    Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:
Date


Shares for Which the Option is Exercisable
_______
_______
_______
_______
_______
_______
 
 
TOTAL
_______



The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3.    Term of Option.




--------------------------------------------------------------------------------




(a)    The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.
(b)    The Option shall automatically terminate upon the happening of the first
of the following events:
(i)    The expiration of the three-month period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).
(ii)    The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
(iii)    The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or while the Option remains
outstanding as described in subparagraph (i) or (ii) above.
(iv)    The date on which the Grantee ceases to be employed by, or provide
service to, the Employer for Cause. In addition, notwithstanding the prior
provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause after the Grantee’s employment or service terminates, the
Option shall immediately terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.
4.    Exercise Procedures.
(a)    Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment. Payment of the exercise price shall be made in accordance
with procedures established by the Committee from time to time based on type of
payment being made but, in any event, prior to issuance of the Shares. The
Grantee shall pay the exercise price (i) in cash, (ii) with the approval of the
Committee, by delivering Shares of the Company, which shall be valued at their
Fair Market Value (as defined in the Plan) on the date of delivery, or by
attestation (on a form prescribed by the Committee) to ownership of Shares
having a Fair Market Value on the date of exercise equal to the exercise price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board or (iv) by such other method as the
Committee may approve. The Committee may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.
(b)    The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.
(c)    All obligations of the Company under this Agreement shall be subject to
the rights of the Company as set forth in the Plan to withhold amounts required
to be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option




--------------------------------------------------------------------------------




by having Shares withheld up to an amount that does not exceed the maximum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities.
5.    Designation as Incentive Stock Option.
(a)    This Option is designated an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate
Fair Market Value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422. If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, any such portion of the
Option shall remain outstanding according to its terms as a nonqualified stock
option.
(b)    The Grantee understands that favorable incentive stock option tax
treatment is available only if the Option is exercised while the Grantee is an
employee of the Company or a parent or subsidiary of the Company or within a
period of time specified in the Code after the Grantee ceases to be an employee.
The Grantee understands that the Grantee is responsible for the income tax
consequences of the Option, and, among other tax consequences, the Grantee
understands that he or she may be subject to the alternative minimum tax under
the Code in the year in which the Option is exercised. The Grantee will consult
with his or her tax adviser regarding the tax consequences of the Option.
(c)    The Grantee agrees that the Grantee shall immediately notify the Company
in writing if the Grantee sells or otherwise disposes of any Shares acquired
upon the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two years after the Date of Grant or (ii) one year after
the exercise of the Option. The Grantee also agrees to provide the Company with
any information requested by the Company with respect to such sale or other
disposition.
6.    Reorganization and Change of Control. The provisions of the Plan
applicable to a Reorganization Event and a Change of Control shall apply to the
Option, and, in the event of a Reorganization Event or a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
7.    Restrictions on Exercise. Only the Grantee may exercise the Option during
the Grantee’s lifetime. After the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
8.    Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
9.    No Employment or Other Rights. The grant of the Option shall not confer
upon the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer




--------------------------------------------------------------------------------




to terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
10.    No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.
11.    Assignment and Transfers. The rights and interests of the Grantee under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Grantee, by will or by the laws of
descent and distribution. In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void. The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.
12.    Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
13.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at 405 Eagleview
Blvd., Exton, PA 19341, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
14.    Consent to Electronic Delivery and Participation. By accepting the
Option, the Grantee agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, and consents to the electronic delivery of this
Agreement, the Plan, account statements, Plan prospectuses, and all other
documents, communications, or information related to the Option and current or
future participation in the Plan. Electronic delivery may include the delivery
of a link to the Company intranet or the internet site of a third party involved
in administering the Plan, the delivery of the document via e-mail, or such
other delivery determined at the Company’s discretion. Grantee authorizes the
Company and any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company such information and data as
the Company shall request in order to facilitate the grant of options and the
administration of the Plan; and authorizes the Company to store and transmit
such information in electronic form for the purposes set forth in this
Agreement. Grantee may receive from the Company a paper copy of any documents
delivered electronically at no cost if the Grantee contacts the Company by
telephone, through a postal service, or electronic mail to the General Counsel
as set forth in the Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.




FIBROCELL SCIENCE, INC.






By:                        
Sean D. Buckley
Vice President, Business Administration and Corporate Secretary








I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.


Grantee:                     




Date:                         






